Exhibit 99 Bassett Furniture Industries, Inc. P.O. Box 626 Bassett, VA 24055 J. Michael Daniel, Vice-President and Chief Accounting Officer (276) 629-6614 – Investors Jay S. Moore, Director of Communications For Immediate Release (276) 629-6450 – Media Bassett Furniture News Release Bassett Announces Fiscal Fourth Quarter Results (Bassett, Va.) – January 10, 2013– Bassett Furniture Industries, Inc. (Nasdaq:BSET) announced today its results of operations for its fiscal quarter ended November 24, 2012. Fiscal 2012 Fourth Quarter Highlights · Consolidated sales for the fourth quarter 2012 increased 21% as compared to the fourth quarter 2011 · Operating profit for the fourth quarter was $2.5 million versus $1.1 million for the fourth quarter last year · Wholesale sales increased 18% compared to the fourth quarter 2011 · Company-owned store delivered sales increased 24% overall compared to the fourth quarter 2011 which included a 15% increase from the 48 comparable stores · Repurchased 128,000 shares using $1.4 million of cash · Declared a regular quarterly dividend totaling $0.6 million or $0.05 per share · Paid a special dividend of $13.7 million or $1.25 per share On a consolidated basis, the Company reported net sales for the fourth quarter of 2012 of $76.8 million, an increase of $13.5 million, or 21%, from sales levels attained in the fourth quarter of 2011.Operating income increased to $2.5 million from $1.1 million driven primarily by higher sales in both the wholesale and retail segments.This was offset by higher selling, general and administrative expenses due primarily to the increased number of Company-owned stores, higher marketing and advertising costs associated with the introduction of the new HGTV Design Studios at the retail stores, and increased health care costs due to higher than normal claim activity.Included in the Company’s net income is a net tax benefit of $14.2 million which was primarily due to a $16.0 million reduction of certain valuation reserves against the Company’s deferred tax assets.As a result, the Company recorded net income of $16.9 million or $1.55 per diluted share for the fourth quarter of 2012 compared to $0.6 million or $0.06 per diluted share in the fourth quarter of 2011. “We were pleased to post a 21% increase in consolidated revenue for the fourth quarter of 2012,” said Robert H. Spilman, Jr., President and Chief Executive Officer.“A very strong showing by our corporate retail unit coupled with significant gains in our open market sales efforts drove the top line improvement.And, despite incurring a large unfavorable employee health insurance adjustment, quarterly operating income increased 127% to $2.5 million.” “As 2012 unfolded, our revenue improved, ultimately ending with a 6.5% sales gain for the year,” continued Spilman.“Several factors behind this trend continue to provide momentum as we head into 2013.First, we are operating a much healthier retail network that is no longer plagued by the store closings of the past few years.Second, recent Bassett product line introductions have been very successful at retail.Third, our effort to grow our business outside of the store footprint continues to take hold as sales grew 38% in this channel in the quarter.Finally, we are encouraged by the initial sales results of the HGTV Design Studio at Bassett products in our Bassett Home Furnishings (BHF) store network.This assortment of custom upholstery was a major driver behind our 15% fourth quarter comparable store increase.Both the HGTV Design Studio at Bassett and the HGTV Home open market product lines will be aggressively promoted in 2013 and we look forward to fully realizing the sales that the investment in this partnership will generate.” Wholesale Segment Net sales for the wholesale segment were $51.8 million for the fourth quarter of 2012 as compared to $43.7 million for the fourth quarter of 2011, an increase of 18%.Wholesale shipments increased due to a 38% increase in wholesale sales outside the BHF store network and an 11% increase in shipments to the BHF store network.Gross margins for the wholesale segment were 32.7% for the fourth quarter of 2012 as compared to 33.7% for the fourth quarter of 2011.This decrease was due primarily to greater discounts on certain discontinued products and increased health care costs due to higher than normal claim activity, partially offset by improvements from greater leverage of fixed costs.Wholesale SG&A increased $2.5 million to $15.1 million for the fourth quarter of 2012 as compared to $12.6 million for the fourth quarter of 2011.SG&A costs as a percentage of sales were flat at 29% for the fourth quarter of 2012 as compared to the fourth quarter of 2011 as the profit improvement from leveraging fixed SG&A costs was offset by increased marketing and advertising costs associated with the rollout of the HGTV product lines. “Overall wholesale sales increased 18% to $51.8 million, with upholstery sales growing by 19% for the quarter while our wood division posted a 16% gain,” added Spilman. “The increase in volume and resulting efficiencies enabled both our upholstery and wood operations to post improved levels of profitability at the divisional level in spite of the aforementioned health care charges.However, increases in SG&A spending from increased promotional allowances and new HGTV national advertising expense resulted in a 9% decline in wholesale operating income to $1.9 million.We plan to better leverage these marketing costs in 2013 with growth generated from five to seven new Bassett stores, continued gains in open market sales, and increased revenues from the full rollout of the HGTV partnership.” Retail Segment Company-owned stores had sales of $48.8 million for the fourth quarter of 2012 as compared to $39.4 million for the fourth quarter of 2011, an increase of 24%.The increase was comprised of a $5.9 million or 15% increase in comparable store sales along with a $3.5 million increase in non-comparable store sales.While the Company does not recognize sales until goods are delivered to the customer, management tracks written sales (the dollar value of sales orders taken, rather than delivered) as a key store performance indicator. Written sales for comparable stores increased by 14% for the fourth quarter of 2012 as compared to the fourth quarter of 2011. Operating income for the Company-owned stores improved to $0.4 million in the fourth quarter of 2012 as compared to a loss of $0.6 million for the fourth quarter of 2011.This improvement was primarily driven by the sales increases noted above. Gross margins were essentially flat at 48.0% for the fourth quarter of 2012 as compared to 47.9% for the fourth quarter of 2011. SG&A expense increased $3.6 million, primarily due to increased store count. As a percentage of sales, SG&A decreased to 47% for the fourth quarter of 2012 compared to 49% for the same quarter last year, primarily due to greater leverage of fixed costs from higher sales.Refer to the accompanying schedule of Supplemental Retail Information for results of operations for the Company’s retail segment by comparable and all other stores. The following table summarizes the changes in store count during the year ended November 24, 2012: November 26, New Stores Stores November 24, Stores Acquired Closed Licensee-owned stores 39 - (3
